Citation Nr: 1416102	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-23 020A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the VARO in Chicago, Illinois.  

A hearing was held before a Veterans Law Judge in September 2010, and a transcript of this hearing is of record.  

In January 2011, the Board remanded the Veteran's claims for further evidentiary development.  The Board's remand directives have been substantially completed, and the Veteran's claims have been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a letter dated in February 2014, the Veteran was advised by VA that the Veterans Law Judge who conducted his Board hearing in September 2010 was no longer employed by the Board.  He was given the option to testify at another Board hearing before a Veterans Law Judge who will make a decision in his appeal.  In communication received in March 2014, the Veteran elected to appear at a Travel Board hearing before a Veterans Law Judge of the Board at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at his local RO, unless otherwise indicated.  Notice of the scheduled hearing should be provided to the Veteran and a copy of such notice must be included in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



